Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to applicant’s amendment filed 12/15/2020.
Claims 1-6, 8-13, and 15 are pending.
The previous rejection of claims 1-6 and 8-14 under 35 U.S.C. 103 as being unpatentable over Toshioka et al. (US2009/0140210) in view of Sakata et al. (US 5,430,112) and Son et al. (US 2017/0309646) is withdrawn in view of applicant’s amendment.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nobuhiko Sukenaga on 3/6/2021.

The application has been amended as follows: 
Cancel claims 3-6.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claims 1, 2, 8-13, and 15 are allowable over the prior art of record and for reasons set forth by applicant in the response filed 12/15/2020.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

3/9/2021